TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-14-00472-CR



                                Jeffrey Sheldon Barnard, Appellant

                                                    v.

                                    The State of Texas, Appellee


     FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT
          NO. CR2012-512, HONORABLE DIB WALDRIP, JUDGE PRESIDING



                  ORDER AND MEMORANDUM OPINION

PER CURIAM

                Jeffrey Sheldon Barnard has appealed his convictions for sexual assault of a child

and indecency with a child by contact. Appellant’s brief was originally due December 31, 2014.

The time for filing the brief was extended on appellant’s counsel’s successive motions to

February 17, 2015; March 19, 2015; and April 20, 2015. On April 24, 2015, in granting a fourth

extension, the Court ordered appellant’s attorney, Andrea C. Polunsky, to file a brief on appellant’s

behalf no later than May 20, 2015. This Court cautioned that no further extension of time would be

granted and that failure to comply with the order would result in referral of this case to the trial court

for a hearing. Counsel did not file a brief as ordered.

                The appeal is abated. The trial court shall conduct a hearing to determine whether

appellant desires to prosecute this appeal and, if so, whether counsel has abandoned the appeal.

Tex. R. App. P. 38.8(b)(2). The trial court shall make appropriate findings and recommendations.
If necessary, the trial court shall appoint substitute counsel who will effectively represent appellant in

this cause. A record from this hearing, including copies of all findings and orders and a transcription

of the court reporter’s notes, shall be forwarded to the Clerk of this Court for filing as a supplemental

record no later than July 13, 2015. Rule 38.8(b)(3).

                It is ordered on June 10, 2015.



Before Chief Justice Rose, Justices Goodwin and Field

Abated and Remanded

Filed: June 10, 2015

Do Not Publish




                                                    2